Mr. Justice Thompson delivered the opinion of the court: Plaintiff in error, John C. Meyer, (hereinafter referred to as defendant,) was convicted in the circuit court of Ford county of the crime of forgery. Motions for a new trial and in arrest of judgment were made and overruled arid defendant was sentenced to the penitentiary. Defendant conducted the only store at Garber, a grain station in Ford county, and also acted as agent for the American Hominy Company, a New Jersey corporation doing business in this State under the trade name of SuffernHunt Mills, with offices at Decatur, Illinois, and hereinafter referred to as employer. As such agent he was authorized to purchase "grain and draw sight drafts on his employer in payment of such purchases. He was required to report daily to his employer at Decatur, on report sheets .furnished to him by his employer, all purchases made by him. These sheets were designed to show quantity and kinds of grains received, price the bushel, the number and the amount of the sight draft given in payment, total grains of each kind received, shipped out and remaining in elevator, whether cash purchase or under contract, and other details unimportant here. On April 21, 1917, defendant in his daily report reported to his employer that he had contracted to purchase from W. F. Lipe, -a fármer living west of Garber, 1800 bushels of white corn at $1.45 a bushel. In his daily report of June 7, 1917, defendant reported .that Lipe had delivered on contract 1612.8 bushels of white corn at $1.45 a bushel, and that he had issued to Lipe draft No. 2908 in the sum of $2337.60. Defendant, in fact, had not contracted for nor did he purchase any corn from Lipe, as reported by him to his employer. Defendant drew a sight draft on his employer in favor of Lipe for $2337.60, and thereupon indorsed Lipe’s name upon the back of the sight draft and then deposited the sight draft in the Gibson City State Bank to his (defendant’s) credit. It was paid by the American Hominy Company June 8, 1917. The proceeds of this check were all drawn out of the Gibson City State Bank by defendant by various individual checks issued by him. After depositing this sight draft defendant made purchases of grain from various farmers and issued his individual checks therefor, .amounting to the sum of $1600. He claims this grain was put in the elevator to his employer’s credit. The evidence is not clear as to what became of the difference between the amount of the sight draft and the amount paid out by defendant by means of these individual checks. He claims it was used to reimburse him for grain for which he had furnished farmers implements and groceries. There is also evidence showing that defendant bought grain on his own account and shipped it through his employer’s elevator without his employer’s knowledge.' The bank gave defendant credit to the full amount of the sight draft, assuming that the signature of Lipe was genuine. Lipe knew nothing of the transaction whatever, and neither did defendant’s employer, except such information as it received through defendant’s false report. Counsel for defendant take the position in their brief that defendant did not defraud either Lipe or the Gibson City State Bank. The crime of forgery is complete with the making of a false instrument, the subject of forgery, with the intent to defraud, and it is immaterial whether anyone was, in fact, defrauded. (19 Cyc. 1377.) If the intent to defraud is shown, that is sufficient. When the forged instrument is uttered the intent to defraud is presumed. (Spears v. People, 220 Ill. 72.) Where the party is actually defrauded the intent to defraud ordinarily becomes conclusive. Here the bank paid out its money-on the forged instrument, and the fact that it was reimbursed is' no defense to a charge of forgery. The intent to defraud may be inferred from facts and circumstances surrounding the transaction, and from an examination of the record in this case we feel that the intent to defraud was fully shown. The evidence warrants the conclusion that the defendant used the sight draft as the means of obtaining money for his own use. It is next urged that the court erred in refusing to admit in evidence defendant’s .books showing certain business transactions with John Claussen. It is contended that the account book offered in evidence would show disbursements for the benefit of his employer to the amount of .the difference between the amount of the sight draft and the individual checks issued by defendant to various farmers from whom he had purchased grain. We fail to see how this evidence was competent in defendant’s behalf. The entries being made by defendant, they come under that class of evidence known as self-serving declarations, and they were properly excluded by the trial court. Furthermore, it could not have served as a defense to forging Lipe’s name. It would be no defense that the employer, who finally paid this forged instrument, was indebted to defendant and that defendant intended to devote the money obtained by means of the instrument to the payment of the debt. (19 Cyc. 1377.) It is also urged that the court erred in admitting evidence of a shortage of grain in the elevator, as shown in rebuttal by a witness for the People. This evidence was properly admissible, as it tended to rebut defendant’s testimony that he purchased grain with the money received on this draft and placed it in the elevator for his employer. Defendant further urges as ground for reversal that the trial court erred in the giving of instructions offered by the People. People’s instructions 1 and 2 defined reasonable doubt and have been repeatedly given in the trial of criminal cases and have received the approval of this court. (Painter v. People, 147 Ill. 444.) No. 4 was an approved instruction on presumption of innocence. Spies v. People, 122 Ill. 1. Instructions 3, 6 and 10 are complained of on the ground that they are instructions on circumstantial evidence and not applicable to this case. Part of the People’s case was necessarily based upon circumstantial evidence, and these instructions were properly given. The intent is generally determined from the facts and circumstances surrounding the transaction. Instruction No. 5 was an approved instruction on the weight which should be accorded the defendant’s testimony. Complaint is made of the mandatory character of the word “are” in the following sentence: “And you.are also to take into consideration the fact, if such is the fact, that he has been contradicted by other credible witnesses.” This instruction does not assume a fact and then direct the jury to consider' it. It simply s-tates that if the defendant has been contradicted by other credible witnesses the jury should consider this in weighing defendant’s testimony. It does not assume that defendant has been contradicted, nor does it tell the jury that they should disbelieve his testimony if he has been contradicted. -The instruction correctly stated the law and was properly given. Hirschman v. People, 101 Ill. 568; People v. Snyder, 279 id. 435. Complaint is made that People’s instructions 8, 9, 11, 12 and 13 are objectionable for the reason that they do not define the meaning of the term “forge,” and that neither of the instructions states what constitutes the crime of forgery. The term “forge” was used in the instructions in the same sense in which it is used in the statute and could not have been misleading to the jury. These instructions might properly have contained a definition of the term “forgery,” but had defendant requested the trial court to so instruct the jury he could have obtained the benefit thereof. Failing to do so he cannot be now heard to complain. We have considered other objections made to these instructions and find that they correctly state the law when considered with other given instructions. It was clearly pointed out in.instructions given for the defense that the intent to defraud must be proven. Complaint is also made of the action of the trial court in refusing certain instructions asked for by the defendant. Defendant’s refused instructions i to 7, inclusive, were on the subject of reasonable doubt and presumption of innocence and were fully covered by other instructions given. Defendant’s refused instructions 8 and 14 were peremptory instructions and were properly refused by the trial court, as there was evidence tending to show that at the time defendant prepared the draft and signed Lipe’s name on the back thereof he intended to defraud either his employer, the bank or Lipe. It .was properly left to the jury to determine whom he intended to defraud. Counsel for defendant argue at great length on the action of the trial court in refusing instruction No. 13. This instruction was properly refused for the reason that there was no evidence upon which to predicate the same. We have given careful consideration to the instructions in this case, and when the same are read as a series they fairly present the law applicable to the case. The verdict of guilty was amply justified by the competent evidence. Defendant has had a fair and impartial trial, and no prejudicial error having intervened in the proceedings the judgment of the trial court is hereby affirmed. Judgment affirmed.